





THIRD AMENDMENT TO CREDIT AGREEMENT
AND LOAN DOCUMENTS


THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS ("Amendment") is
executed as of June 28, 2019 (the "Effective Date"), by and between the
financial institutions signatory hereto (individually a “Lender,” and
collectively the “Lenders”), CITIZENS BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders (in such capacity,
the “Agent”), UNIQUE FABRICATING NA, INC., a Delaware corporation ("US
Borrower"), and UNIQUE-INTASCO CANADA, INC., a corporation organized under the
laws of the province of British Columbia ("CA Borrower", called together with US
Borrower, the "Borrowers" and each of them referred to herein as a "Borrower").


RECITALS


WHEREAS, Borrowers, Agent and the Lenders are party to an Amended and Restated
Credit Agreement dated November 8, 2018, as amended by a Waiver and First
Amendment to Credit Agreement and Loan Documents dated May 7, 2019 (the "First
Amendment"), and a Second Amendment to Credit Agreement and Loan Documents dated
June 14, 2019 (as so amended and as may be further amended from time to time,
the "Agreement"), providing terms and conditions governing certain loans and
other credit accommodations extended and to be extended by the Lenders and/or
Agent to Borrowers, together with various other documents, written agreements,
certificates and instruments between Agent, Lenders, Borrowers and/or Guarantors
in connection therewith (the foregoing, as amended or modified from time to
time, are collectively referred to herein as the "Loan Documents");


WHEREAS, each Borrower reaffirms, ratifies and confirms the Loan Documents and
the Indebtedness as valid and binding. Each Borrower acknowledges that Agent and
Lenders have duly performed all of their obligations under the Loan Documents;


WHEREAS, Borrowers, Lenders and Agent desire to enter into this Amendment to
extend the Waiver Period for the Existing Default in accordance with the terms
set forth herein.


NOW, THEREFORE, IT IS HEREBY AGREED by Borrowers, Agent and Lenders, that the
Agreement is hereby amended as follows:


1.Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Agreement.


2.Temporary Waiver. The "Waiver Period", as defined in the First Amendment, is
hereby revised to the earlier to occur of (i) July 22, 2019, and (ii) the
satisfaction of the Full Waiver Condition, as determined by Agent in its sole
discretion.


3.Representations and Warranties. Each Borrower represents, warrants, and agrees
that:


(a)This Amendment may be executed in as many counterparts as Agent, the Lenders
and Borrowers deem convenient, and shall become effective upon (i) delivery to
Agent of all executed counterparts hereto, and (ii) execution and delivery of
such other documents and instruments as the Agent and Lenders may require in
connection herewith, including without limitation the consent of the Guarantors
in the form attached as Exhibit A, all in form and content satisfactory to
Agent.


(b)Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Agreement and in each Loan Document
remain true and correct, continue to be satisfied in all respects, and are
legal, valid and binding obligations, with the same force and effect as if
entirely restated in this Amendment.





--------------------------------------------------------------------------------





(c)When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of each Borrower enforceable in accordance with its terms.
The Agreement, as amended by this Amendment, is ratified and confirmed and shall
remain in full force and effect.


(d)Except for the Existing Default, no Default or Event of Default has occurred
under the Agreement or any other Loan Document, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a Default or Event of Default.


4.No Waiver. The Borrowers hereby acknowledge and agree that no delay or failure
of the Agent or the Lenders in exercising any right, remedy, power or privilege
under the Agreement or the Loan Documents shall affect that right, remedy, power
or privilege. No delay or failure of the Agent or Lenders to demand strict
adherence to the terms of the Agreement or the other Loan Documents, shall be
deemed to constitute a course of conduct inconsistent with the Agent's and
Lenders' rights at any time, before or after the occurrence of any Event of
Default, to prospectively demand strict adherence to the terms of the Agreement
and the other Loan Documents.


5.No Other Changes; Ratification. Except as specifically provided in this
Amendment, the terms and conditions of the Agreement and Loan Documents remain
unchanged and in full force and effect, and the parties hereto ratify and
confirm such terms and conditions. This Amendment shall not impair the rights,
remedies, and security given in and by the Loan Documents. The terms of this
Amendment shall control any conflict between its terms and those of the
Agreement.


6.Waiver and Release of All Claims and Defenses. Borrowers and their
representatives, successors, assigns, agents, employees, officers, directors,
members, managers and heirs hereby waive, relinquish, discharge and release
Agent, Lenders and their successors, assigns, agents, employees and attorneys
from all claims and defenses of every kind or nature, known or unknown, whether
existing by virtue of state, federal, bankruptcy or non-bankruptcy federal law,
by agreement or otherwise, against Agent or any Lender, whether previously or
now existing or arising out of or relating to any transactions or dealings
between Agent, Lenders, and Borrowers through the date of this Amendment with
respect to the Indebtedness or otherwise, including without limitation, any
affirmative defenses, counter-claims, set-offs, deductions or recoupments.


7.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.


8.Other Modification. This Amendment may be altered or modified only by written
instrument duly executed by Borrowers, Agent and the Lenders. In executing this
Amendment, Borrowers are not relying on any promise or commitment of Agent or
the Lenders that is not in writing signed by Agent and the Lenders.


9.Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.


10.No Defenses. Borrowers acknowledge, confirm, and warrant to Agent and the
Lenders that as of the date hereof Borrowers have absolutely no defenses,
claims, rights of set-off, or counterclaims against Agent and/or the Lenders
under, arising out of, or in connection with this Amendment, the Agreement, the
Loan Documents and/or the Indebtedness.


11.Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.


12.WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AMENDMENT,





--------------------------------------------------------------------------------





THE AGREEMENT OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE
AGENT NOR THE BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS
AND THE AGENT OR THE BORROWERS, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
OF THEM.


[Signatures on following pages]

















































--------------------------------------------------------------------------------





This Amendment is executed and delivered as of the date first entered above.
BORROWERS:


UNIQUE FABRICATING NA, INC.,
as US Borrower




By:                        
Thomas Tekiele
Its:    Chief Financial Officer




UNIQUE-INTASCO CANADA, INC.,
as CA Borrower




By:                        
Thomas Tekiele
Its:    Secretary




SIGNATURES CONTINUE ON FOLLOWING PAGE











































































--------------------------------------------------------------------------------





CITIZENS BANK, NATIONAL ASSOCIATION,
as Agent and Lender




By:                        
Michael Farley
Its:    Senior Vice President




COMERICA BANK,
as Lender




By:                        
Paul G. Russo
Its:    Vice President




FLAGSTAR BANK, FSB,
as Lender




By:                        
Kathryn Pothier-Hilt
Its:    First Vice President




KEYBANK NATIONAL ASSOCIATION,
as Lender




By:                        
David P. Opatrny
Its:    Senior Vice President



















































--------------------------------------------------------------------------------





EXHIBIT A
ACKNOWLEDGMENT AND CONSENT


Each of the undersigned hereby: (i) acknowledges and consents to the execution,
delivery and performance of that certain Third Amendment to Credit Agreement and
Loan Documents of even date herewith between Unique Fabricating NA, Inc. and
Unique-Intasco Canada, Inc., as "Borrowers", Citizens Bank, National Association
in its capacities as a "Lender" and "Agent", Comerica Bank, in its capacity as a
"Lender", Flagstar Bank, FSB, in its capacity as a "Lender", and KeyBank
National Association, in its capacity as a "Lender", executed in connection with
the Amended and Restated Credit Agreement dated as of November 8, 2018 among
Borrowers, Lenders and the Agent, as amended (the "Agreement"), and (ii)
ratifies and affirms its Continuing Agreement of Guaranty and Suretyship dated
as of April 29, 2016 (the "Guaranty"), which Guaranty remains in full force and
effect with respect to all Indebtedness (as defined in the Agreement and as
amended by this Amendment) and each of the other Loan Documents previously
executed and delivered by it and/or Borrowers.


Executed as of the 28th day of June, 2019.




UNIQUE FABRICATING NA, INC.
UNIQUE FABRICATING, INC.
UNIQUE-CHARDAN, INC.
UNIQUE MOLDED FOAM TECHNOLOGIES, INC.
UNIQUE-PRESCOTECH, INC.
UNIQUE FABRICATING REALTY, LLC
UNIQUE FABRICATING SOUTH, INC.
UNIQUE-INTASCO USA, INC.






By:                        
    Thomas Tekiele, Secretary of each of
    the above entities





